2022 IL App (1st) 200642-U

                                                                            THIRD DIVISION
                                                                            May 4, 2022

                                          No. 1-20-0642

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
        Plaintiff-Appellee,                     )     Cook County.
                                                )
v.                                              )     No. 05 CR 1855101
                                                )
DEONTE SNOWDEN,                                 )     Honorable
                                                )     Timothy J. Joyce,
   Defendant-Appellant.                         )     Judge Presiding.
_____________________________________________________________________________

       JUSTICE McBRIDE delivered the judgment of the court.
       Justices Ellis and Burke concurred in the judgment.

                                             ORDER

¶1     Held: The trial court did not err in the second-stage dismissal of defendant’s
             postconviction petition where (1) defendant’s sentencing claim based on Miller is
             barred by res judicata and, in the alternative, defendant’s discretionary 27-year
             sentence is not entitled to Miller protections; and (2) defendant’s ineffective
             assistance of counsel claim is barred by res judicata, and in the alternative, the
             claim was forfeited because defendant could have raised the claim on direct
             appeal.

¶2     Defendant Deonte Snowden appeals the trial court’s second stage dismissal of his

postconviction petition, arguing his petition made a substantial showing that: (1) his 27-year

sentence violated the proportionate penalties under Miller v. Alabama, 567 U.S. 460 (2012); and
No. 1-20-0642


(2) his trial counsel was ineffective for failing to present his motion to suppress when the police

questioned him about the offense prior to advising him of the Miranda warnings.

¶3     In August 2005, defendant was indicted on multiple counts of first degree murder in the

stabbing death of Jataun Jennings. Following an April 2009 trial, the jury found defendant guilty

of first degree murder.

¶4     Defendant’s pretrial motion to suppress raised several claims, including that defendant

was not informed of his Miranda rights prior to his interrogation. However, this motion was

never litigated or formally withdrawn.

¶5     We outline the evidence presented at defendant’s trial as necessary for our disposition of

this appeal. A full discussion of defendant’s trial was set forth in People v. Snowden, 2011 IL

App (1st) 092117.

¶6     On July 12, 2005, Officer Tamica Rainey received a call about a person who had been

stabbed and proceeded to 1114 East 73rd Street. When she arrived, she went up the stairs to the

first level of apartments. Officer Rainey noticed blood on the carpeting of the stairs and along the

wall as well as on the apartment door to her right. She saw Jennings to her left, lying on the stairs

to the second level. Officer Rainey observed that Jennings had been stabbed multiple times and

was covered in blood. She also saw stab wounds to the left side of Jennings’ neck to her thighs

and defensive wounds on her forearms. She immediately radioed for an ambulance to come to

the scene.

¶7     Officer Rainey spoke with Jennings very briefly. Officer Rainey asked Jennings who did

this to her and Jennings replied that she did not know. Jennings then asked the officer to get her

baby. Officer Rainey asked where the baby was and then went upstairs. Officer Rainey went into

apartment 2W and saw blood throughout the entire apartment but did not see the baby. She went

                                                 2
No. 1-20-0642


across the hall, where she saw blood on the wall and the door. She knocked on the door and the

tenant in that apartment had the child. When Officer Rainey walked through Jennings’

apartment, she observed a knife at the opening of the bedroom door. She notified her sergeant

and an evidence technician was called. Jennings was subsequently transported to Stroger

Hospital.

¶8     Detective Pat Hackett received an assignment on July 12, 2005, to go to 1114 East 73rd

Street. When he entered Jennings’ apartment, he saw a “horrific amount of blood on the floor.”

He also observed a knife next to the side of the bed on the bedroom floor and he described the

knife as “a basic kitchen knife[,] *** a sharp carving knife.” He saw a matching knife in the

kitchen and the knives appeared to be a set. He did not see any signs of forced entry. Detective

Hackett went to the hospital to look for Jennings, but was informed that she had been taken

directly to surgery. He was later informed that Jennings had passed away.

¶9     Detective Patrick Durkin was assigned to Jennings’ homicide shortly after 8 a.m. on July

12, 2005, along with his two partners, Detectives Alejandro Almazan and John Fassl. When he

met with Jennings’ family, he learned that Jennings had a cell phone, but it was not in her

apartment after her murder. He found out Jennings’ phone number and received information to

access Jennings’ Cingular account. He discovered that her phone number had been used after she

had died.

¶ 10   An AT&T sales program execution analyst reviewed the cell phone subscriber

information for Jennings’ phone number, including the phone records showing all incoming and

outgoing calls from July 11, 2005, to July 13, 2005. On July 11, the records reflect three phone

calls were made to a phone number with a 773 area code between 10:30 and 10:45 p.m. The



                                                3
No. 1-20-0642


phone number was next used for multiple calls just before 4 a.m. The phone then was used

throughout the day of July 12.

¶ 11   The AT&T analyst discussed the subscriber identity module (SIM) card for Jennings’

phone. The SIM card communicates with the network and is how one is able to make a phone

call on the network and it is simple to replace a SIM card. The equipment history for Jennings’

SIM card and phone indicated that Jennings’ SIM card was used from 2:43 p.m. on July 12,

2005, until 9:07 p.m. on July 13, 2005, in an LG C1300 phone.

¶ 12   Detective Alejandro Almazan also reviewed Jennings’ phone records. One of the phone

numbers called from Jennings’ phone number belonged to Danielle Jackson. When he spoke

with Jackson, he asked to see Jackson’s cell phone, which she gave him. He observed that her

phone number matched one of the dialed calls made after Jennings’ death. Detective Almazan

asked her to call that number, which she did. Jackson had a conversation with the person and

afterward, they went to 71st and Woodlawn. They were looking for a young man by the name of

“Donte” or “Tay.” He was a Black male, around 15, 16 years old.

¶ 13   When they arrived at that location at around 5 p.m., Detective Almazan observed several

young Black males on the corner. He exited the vehicle to do a field interview. He identified

defendant in court as the young man he approached. He asked defendant his name and he

responded that it was Deonte Snowden. The detective asked if defendant was in possession of

anything and defendant produced a Cingular LG flip phone. Defendant was with Tyree Bell and

the officers recovered two additional phones from Bell. Both men were transported to Area 2.

They were kept in separate areas at the station. The detectives contacted their parents.

¶ 14   At Area 2, the detectives questioned defendant and was asked how he was in possession

of the telephone. Defendant responded that the phone belonged to him. The detectives asked him

                                                 4
No. 1-20-0642


how the phone was operating with Jennings’ phone number, and defendant answered that on July

11, 2005, he switched the SIM card in his phone with one in the phone of a friend.

¶ 15   Defendant’s mother arrived at the police station and spoke privately with defendant.

Later, Detectives Almazan and Fassl had a second conversation with defendant. During that

interview, defendant said that on July 10, 2005, he spent the night at Bell’s apartment with

another friend. Bell’s apartment was across the hall from Jennings. The next morning, defendant

and his friend went to throw trash in the dumpster and his friend pointed out to that Jennings’

back door was open. They entered the apartment. Detective Almazan then stopped the

conversation at that point and read defendant his Miranda warnings.

¶ 16   After receiving his Miranda warnings, defendant agreed to continue the conversation.

When they entered the apartment, he saw two cell phones and a cell phone charger on the kitchen

counter. He took one of the phones, which did not work, and his friend took the second phone

and the charger. They left the apartment and returned to Bell’s apartment. He left the cell phone

at Bell’s and returned around 11 p.m. that night to retrieve it. The interview ended at that time.

Defendant’s mother left and the detectives followed up on the investigation based upon the

information from defendant.

¶ 17   The next morning, July 14, 2005, at approximately 5 a.m., Detective Almazan spoke with

defendant’s mother. She stated that she could return around 6 a.m., but she still had not arrived

by 11:40 a.m. The detectives had a third conversation with defendant while a youth officer was

present. Detective Almazan again advised defendant of his Miranda rights, which defendant

waived, and agreed to speak with them. Defendant started to tell the same story, but the

detectives told him he was not being truthful about how he got Jennings’ SIM card because the



                                                 5
No. 1-20-0642


phone records indicated that Jennings used the phone after the time defendant said he was in her

apartment.

¶ 18   Defendant then changed his story and stated that his friend went into the apartment first

while he followed. He went through the entire apartment and found one cell phone and a charger

on the kitchen counter. He took the phone and his friend took the charger. Defendant then heard

his name being called outside by another friend and they left Jennings’ apartment and closed the

back door. Later, defendant went to 72nd and Woodlawn and met three men there. He told them

he knew of a place where “there was a lick,” which defendant explained was “somewhere that

was easy to rob or burglarize.” One of the men asked where “the lick” was and defendant told

him it was across the hall from Bell’s apartment, referring to Jennings’ apartment. The man

asked defendant what time he wanted to ‘do the lick,’ and defendant told the man he did not

want to be there when it happened, but told him to go in through the back door because it would

be open.

¶ 19   Defendant spent that night at a friend’s house. He woke up around 11 a.m. on July 12,

2005, and walked to 72nd and Woodlawn with his friend. Defendant saw Bell’s mother and she

told them her neighbor had been stabbed that night. He then walked over to 71st and Woodlawn

and saw the man he told about “the lick.” Defendant asked the man what he had taken, and the

man said he got a DVD player and a cell phone. Defendant asked for the cell phone, and he then

switched his SIM card to the phone from Jennings’ apartment. After this conversation, Detective

Almazan continued his investigation.

¶ 20   On July 14, 2005, defendant’s father arrived at Area 2 and spoke privately with

defendant. Shortly thereafter, defendant agreed to give another statement to Detective Fassl with

his father present. Detective Fassl read defendant his Miranda rights, which defendant

                                                6
No. 1-20-0642


acknowledged and waived. Detective Fassl told defendant that the detectives did not believe he

was being truthful to them and they believed defendant’s involvement was more than he had

stated. Defendant again recounted that he spent the night at Bell’s apartment on July 10.

Defendant and a friend were outside the building when they saw Jennings leave with her child

and drive away. After they took trash out of Bell’s apartment, they saw the back window to

Jennings’ apartment was open. His friend entered first through the back door and they walked

around the apartment and defendant took a cell phone while his friend took a second phone and a

charger.

¶ 21   Later, defendant went to Rob’s Liquor Store at 71st and Woodlawn. While there, he ran

into a person he knew from the neighborhood as “Rico,” who was “a burglar and a stickup man

from the area.” Defendant told Rico where there was an “easy lick.” Rico asked defendant how

he knew that and defendant told him that he had been in the apartment. Rico asked defendant

when he wanted to do it. Defendant told Rico that he did not want to go into the apartment, but

would act as a lookout. Defendant gave Rico his cell phone number and told Rico to call him to

decide when to go to Jennings’ apartment. At about 2 a.m. on July 12, 2005, he received a call

from Rico, asking defendant to meet him at 73rd and Woodlawn. Defendant met with Rico and

they walked to Jennings’ apartment building. Defendant pointed out Jennings’ apartment to Rico.

Rico walked down the gangway while defendant went to the front of 1114 East 73rd. Defendant

stated that he did not see how Rico entered Jennings’ apartment.

¶ 22   Defendant told the detective that he had been sitting on the stoop for about 15 minutes

when he heard a woman screaming. He got up and was going to run westbound, but ran into

Rico, who was carrying a black bag. Both men ran eastbound on 73rd. They crossed University

and Rico ran northbound into an alley and defendant continued eastbound. A few minutes later,

                                                7
No. 1-20-0642


defendant received a call on his cell phone from a number he did not recognize and he ignored

the call. Detective Fassl testified that the number from the call was from Jennings’ cell phone.

¶ 23   Defendant went to a friend’s house and spent the night. When he awoke that morning, he

walked back over to 1114 East 73rd and saw Bell’s mother, who told him that her neighbor had

been stabbed and killed. Defendant received another call from Jennings’ cell phone number,

which he answered, and it was Rico. He met with Rico and asked what Rico took from the

apartment. Rico told him he took a DVD player and a cell phone. Defendant asked Rico what

happened since he knew Jennings had been killed, and Rico told him that Jennings woke up

while he was there and because she saw his face, he stabbed her. Defendant asked Rico for some

proceeds from the burglary. Rico gave defendant the phone, which defendant started to use. He

switched the SIM card from Jennings’ phone into his cell phone.

¶ 24   After this conversation, Detective Fassl contacted the Cook County State’s Attorney’s

office felony review unit. Assistant State’s Attorney (ASA) Bryan Hofeld came to Area 2 and

spoke first with Detective Fassl, and then with defendant and his father. Detective Fassl was

present when ASA Hofeld advised defendant of his rights and defendant agreed to speak with

him. Defendant then related essentially the same statement as he had given to Detective Fassl.

Defendant then agreed to give a videotaped statement to ASA Hofeld. Defendant, his father,

ASA Hofeld, and Detective Fassl each signed the consent to videotape statement form. ASA

Hofeld again advised defendant of his Miranda rights. Defendant then recounted the same

statement that he had given to Detective Fassl earlier that night.

¶ 25   The parties stipulated that if called to testify, a medical examiner would have presented

testimony about Jennings’ autopsy, including that Jennings sustained 17 stab wounds, including

wounds to her head, neck, and chest. The medical examiner would have testified that within a

                                                 8
No. 1-20-0642


reasonable degree of medical and forensic certainty the cause of death was multiple stab and

incised wounds, and the manner of death was homicide.

¶ 26   The State rested after this stipulation and the defense rested without presenting any

evidence. Following deliberations, the jury found petitioner guilty of first degree murder.

¶ 27   At defendant’s sentencing hearing, the parties presented evidence in aggravation and

mitigation. The defendant’s presentence investigation (PSI) disclosed the following. He was 15

years old at the time of the homicide. Since his incarceration at the Juvenile Temporary

Detention Center, defendant was attending 11th grade and was ranked first in his class. At age

two, defendant was placed with his aunt after his sister was injured in the family home. When he

was eight years old, he was returned to his mother’s care. He described his childhood as normal

and has a good relationship with both of his parents. He denied any history of abuse and was the

only member of his immediate family who had contact with the criminal justice system. He

joined the Gangster Disciples at age 15, but “terminated his affiliation” at age 16.

¶ 28   In aggravation, the State presented victim impact statements and noted that defendant had

been found with a contraband cell phone after a courtroom visit. The prosecutor argued that the

murder was “defendant’s responsibility because he is the one who planned the crime.” He led the

other perpetrator to Jennings’ apartment and served as a lookout. The State requested defendant

be sentenced to “a substantial time in the penitentiary.”

¶ 29   In mitigation, defense counsel focused on defendant’s young age and that defendant

thought “it was nothing more than a burglary,” but was then accountable for Jennings’ murder.

Counsel presented defendant’s school records, certificates for achievement while in juvenile

detention, and letters on defendant’s behalf from a reading specialist and an author and

motivational speaker. Counsel also urged the court to consider that defendant had no criminal

                                                 9
No. 1-20-0642


record. At the conclusion of the hearing, the court sentenced defendant to a term of 27 years in

the Department of Corrections.

¶ 30   On direct appeal, defendant raised several claims, including that defendant was denied

the effective assistance of trial counsel because his trial counsel failed to litigate a motion to

quash arrest and suppress statements and the trial court abused its discretion in sentencing

defendant to an excessive term in prison in light of his age and lack of criminal background.

Snowden, 2011 IL App (1st) 092117, ¶ 1. This court affirmed defendant’s conviction and

sentence. Id. ¶ 96.

¶ 31   In September 2012, defendant filed his pro se petition for relief from judgment pursuant

to section 2-1401 of the Code of Civil Procedure (735 ILS 5/2-1401 (West 2012)), alleging: (1)

the police failed to properly advise him of his Miranda rights; (2) the automatic transfer statute

in the Juvenile Court Act (705 ILCS 405/5-130 (West 2012)) was unconstitutional; and (3) his

trial counsel was ineffective for failing to contest these and other claims before the trial court. In

November 2012, the trial court found that defendant’s claims in his 2-1401 petition were more

properly brought under the Post-Conviction Hearing Act (the Act) (725 ILCS 5/122-1 et seq.

(West 2012)) and recharacterized the petition as a postconviction petition. The court admonished

defendant about the recharacterization and allowed defendant the opportunity to make decisions

about how to proceed. Following the admonitions, the trial court continued the case to a later

date to give defendant time to consider the recharacterization of his petition. At the next hearing

in February 2013, the court admonished defendant again and defendant agreed to have the court

consider his petition under the Act. Defendant’s petition was thereafter advanced to the second

stage of review and counsel was appointed.



                                                  10
No. 1-20-0642


¶ 32   Next, defendant, through counsel, filed a supplemental petition for postconviction relief,

arguing that defendant’s 27-year sentence violates the eighth amendment to the United States

Constitution and the proportionate penalties clause of the Illinois Constitution based on the

Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460 (2012). Specifically, defendant

contended that the trial court failed to consider his youth and attendant characteristics, such as,

his immaturity, impulsiveness, and his family background, before imposing defendant’s

sentence. In July 2018, defendant filed a second supplemental postconviction petition further

discussing the factors set forth in Miller as well as difference between the brains of juvenile and

adult offenders.

¶ 33   In May 2019, the State moved to dismiss defendant’s postconviction petition, arguing

that: (1) defendant’s sentencing claim under Miller was barred by res judicata and meritless

because the trial court considered defendant’s age and characteristics prior to sentencing, and he

did not receive a de facto life sentence; (2) defendant’s claim that he was not properly read his

Miranda rights was baseless because he “was not deemed a suspect until he started talking about

entering the victim’s apartment when he saw the door open;” and (3) defendant’s claims

regarding the automatic transfer statute and ineffective assistance of trial counsel were legally

deficient. Defendant responded and acknowledged that his sentence was not a de facto natural

life sentence under People v. Buffer, 2019 IL 122327, but he asserted that “while the appellate

court noted that the trial court did take defendant’s age into account when he was sentenced, no

other factors expressed in Miller were examined ***.”

¶ 34   In March 2020, the trial court conducted a hearing on the State’s motion. At the

conclusion, the trial court granted the State’s motion and dismissed defendant’s petition in its

entirety. In its findings on the record, the court discussed defendant’s Miller claim as well as the

                                                 11
No. 1-20-0642


fact that defendant did not receive a de facto life sentence. The court acknowledged that recent

statutory changes for juvenile offenders regarding the possibility of parole after serving 20 years

were not applicable in defendant’s case. The court pointed out that the timing of the statute does

not render his sentence unconstitutional. The court also observed that he had presided over

defendant’s trial proceedings and had considered defendant’s youth and background in imposing

the 27-year sentence. The court further found that the trial counsel was not ineffective because

her actions were trial strategy and defendant’s claim would not have changed the outcome of the

case.

¶ 35    This appeal followed.

¶ 36    The Act provides a tool by which those under criminal sentence in this state can assert

that their convictions were the result of a substantial denial of their rights under the United States

Constitution or the Illinois Constitution or both. 725 ILCS 5/122-1(a) (West 2018); People v.

Coleman, 183 Ill. 2d 366, 378-79 (1998). “The purpose of [a postconviction] proceeding is to

allow inquiry into constitutional issues relating to the conviction or sentence that were not, and

could not have been, determined on direct appeal.” People v. Barrow, 195 Ill. 2d 506, 519

(2001). Thus, res judicata bars consideration of issues that were raised and decided on direct

appeal, and issues that could have been presented on direct appeal, but were not, are considered

forfeited. People v. Blair, 215 Ill. 2d 427, 443-47 (2005).

¶ 37    At the first stage, the circuit court must independently review the postconviction petition

within 90 days of its filing and determine whether “the petition is frivolous or is patently without

merit.” 725 ILCS 5/122-2.1(a)(2) (West 2018). If the circuit court advances the petition to the

second stage, counsel is appointed to represent the defendant, if necessary (725 ILCS 5/122-4

(West 2018)) and the State is allowed to file responsive pleadings (725 ILCS 5/122-5 (West

                                                 12
No. 1-20-0642


2018)). At this stage, the circuit court must determine whether the petition and any

accompanying documentation make a substantial showing of a constitutional violation. See

Coleman, 183 Ill. 2d at 381. If no such showing is made, the petition is dismissed. “At the

second stage of proceedings, all well-pleaded facts that are not positively rebutted by the trial

record are to be taken as true, and, in the event the circuit court dismisses the petition at that

stage, we generally review the circuit court’s decision using a de novo standard.” People v.

Pendleton, 223 Ill. 2d 458, 473 (2006). If, however, a substantial showing of a constitutional

violation is set forth, then the petition is advanced to the third stage, where the circuit court

conducts an evidentiary hearing. 725 ILCS 5/122-6 (West 2018).

¶ 38   Defendant first argues that he made a substantial showing that his 27-year sentence was

unconstitutional under both the eighth amendment to the United States Constitution (U.S. Const.,

amend. VIII) and the proportionate penalties clause of the Illinois Constitution (Ill. Const. 1970,

art. I, § 11). Specifically, defendant contends that his sentence violated the Supreme Court’s

decision in Miller because the trial court did not take into account his age and youthful

characteristics before imposing defendant’s sentence. Defendant discusses the fact that he was 15

years old at the time of the murder and that while he proposed the idea of the burglary of

Jennings’ apartment and waited outside, he did not participate in her murder. He also notes his

rehabilitative potential and family history, including involvement with DCFS. The State asserts

that defendant’s claim is barred by res judicata because he previously challenged his sentence as

excessive based on his youth and background on direct appeal.

¶ 39   We agree. On direct appeal, defendant argued that “the trial court abused its discretion in

sentencing defendant to a 27-year term in prison because defendant was 15 years old at the time

of the offense, he was not inside Jennings’ apartment when she was stabbed, and this was his

                                                  13
No. 1-20-0642


first conviction.” Snowden, 2011 IL App (1st) 092117, ¶ 85. This court considered defendant’s

claim and found no abuse of discretion.

                       “The trial court sentenced defendant for one count of first degree murder.

                The sentencing range for first degree murder is 20 to 60 years. 730 ILCS 5/5-8-

                1(a)(1)(a) (West 2008). The trial court imposed a sentence of 27 years, which was

                within the applicable sentencing range. Nevertheless, defendant argues that the

                sentence was excessive in light of his age, the mitigating evidence of his school

                work, his lack of criminal background, and that he was not the individual who

                stabbed Jennings.

                       At the sentencing hearing, the trial judge discussed on the record his

                conclusions in determining defendant’s sentence. The judge specifically

                considered defendant’s young age as well as the evidence presented at the hearing

                and the evidence at trial. The judge also noted that there was ‘[n]o evidence to

                suggest that [defendant] was in the apartment when this happened. *** There is

                evidence to conclude he was in the apartment before it happened and the fact of

                the matter is it wouldn't have happened but for him.’ The judge further stated that

                while the ‘evidence doesn’t show that [defendant] intended for this to happen to

                Ms. Jennings,’ defendant ‘has to be held responsible for Ms. Jennings’ death

                consistent with the jury’s verdict.’

                       Based on the entire record before us and given the nature of the crime and

                defendant’s role in facilitating the burglary that led to Jennings’ death, we do not

                find that the trial court abused its discretion. Defendant received a sentence on the

                low end of the sentencing range, only 7 years over the minimum and 33 years less

                                                  14
No. 1-20-0642


                than the maximum sentence. The trial court clearly considered all factors in

                aggravation and mitigation and was especially cognizant of defendant’s young

                age and his level of involvement in the crime when imposing the sentence.

                Accordingly, we hold that the trial court’s sentence of 27 years’ imprisonment

                was not an abuse of discretion.” Id. ¶¶ 88-90.

¶ 40   While defendant’s direct appeal predated Miller, this court considered the same

mitigating factors he asserts merit review in a new sentencing hearing. We observed that “ ‘[i]f

the sentence imposed is within the statutory range, it will not be deemed excessive unless it is

greatly at variance with the spirit and purpose of the law or is manifestly disproportionate to the

nature of the offense.’ ” Id. ¶ 87 (quoting People v. Starnes, 374 Ill. App. 3d 132,143 (2007)).

Thus, in reviewing defendant’s sentence, we inherently considered whether his sentence was

disproportionate to the offense and his involvement.

¶ 41   In this appeal, he argues that his sentence violates the eighth amendment of the United

States Constitution and proportionate penalties clause of the Illinois Constitution because the

sentencing court did not take into account his youthful characteristics and background, including

his immature mind, difficult childhood, and his prospects at rehabilitation. His age, childhood,

and his work and certificates earned while incarcerated were admitted at the sentencing hearing

and considered by the trial court. Since this court already reviewed defendant’s sentence based

on these same mitigating factors and concluded the sentence was not disproportionate, his claim

is barred by res judicata, and the trial court properly dismissed it at the second stage.

¶ 42   Nevertheless, even if defendant’s sentencing claim was not barred by res judicata, Miller

is not implicated here because defendant did not receive a de facto life sentence.

¶ 43   The sentencing of juvenile defendants has been evolving in the country over the last

                                                 15
No. 1-20-0642


several years. Beginning with Roper v. Simmons, 543 U.S. 551 (2005), the United States

Supreme Court weighed in and set forth new constitutional parameters for the sentencing of

juvenile offenders. See also Graham, 560 U.S. 48, Miller, 567 U.S. 460, and Montgomery v.

Louisiana, 577 U.S. 190, 209-12 (2016). “[T]he United States Supreme Court has advised that

‘children are constitutionally different from adults for purposes of sentencing.’ ” People v.

Lusby, 2020 IL 124046, ¶ 32 (quoting Miller, 567 U.S. at 471). In Miller, the Court barred

mandatory life sentences for juveniles who commit murder. Id. Miller has since been held to

apply retroactively. Montgomery, 570 U.S. at 212; see also People v. Holman, 2017 IL 120655,

¶ 38 (recognizing that Miller applied retroactively). Most recently, the Supreme Court held that

the eighth amendment allows juvenile offenders to be sentenced to life without parole as long as

the sentence is not mandatory and the sentencing court had discretion to consider youth and

attendant characteristics but that no factfinding by the sentencer is required. Jones v. Mississippi,

593 U.S.____, ____, 141 S. Ct. 1307, 1314-15 (2021).

¶ 44   In light of these cases from the United States Supreme Court, the Illinois Supreme Court

has developed its own evolving jurisprudence regarding Miller-related sentencing claims raised

by juvenile defendants. In People v. Reyes, 2016 IL 119271, ¶ 9, the supreme court relied on

Miller to conclude that a de facto life sentence violated the eighth amendment when applied to

juveniles. The Reyes court observed that “Miller makes clear that a juvenile may not be

sentenced to a mandatory, unsurvivable prison term without first considering in mitigation his

youth, immaturity, and potential for rehabilitation.” Id. The supreme court in People v. Buffer,

2019 IL 122327, ¶¶ 41-42, concluded that a sentence over 40 years is considered a de facto life

sentence for juvenile defendants, requiring the sentencing court to consider the defendant’s youth

and attendant circumstances.

                                                 16
No. 1-20-0642


¶ 45   Here, the trial court sentenced defendant to a term of 27 years, significantly less than a de

facto life sentence under Buffer. Although defendant initially contended that his 27-year sentence

violated both the eighth amendment and the proportionate penalties clause, he has now conceded

his sentence does not violate the eighth amendment. However, he maintains that his sentence

violates the proportionate penalties clause.

¶ 46   Under the proportionate penalties clause, all penalties shall be determined both according

to the seriousness of the offense and with the objective of restoring the offender to useful

citizenship. Ill. Const. 1970, art. I, § 11; People v. Rizzo, 2016 IL 118599, ¶ 28. “The purpose of

the proportionate penalties clause is to add a limitation on penalties beyond those provided by

the eighth amendment and to add the objective of restoring the offender to useful

citizenship.” People v. Minniefield, 2020 IL App (1st) 170541, ¶ 35 (citing People v. Clemons,

2012 IL 107821, ¶ 39). The proportionate penalties clause calls for the balancing of the

retributive and rehabilitative purposes of punishment, which requires careful consideration of all

factors in aggravation and mitigation, including the defendant’s age, demeanor, habits, mentality,

credibility, criminal history, general moral character, social environment, and education, as well

as the nature and circumstances of the crime and of defendant’s conduct in the commission of it.

People v. Quintana, 332 Ill. App. 3d 96, 109 (2002).

¶ 47   To support his claim that a de facto life sentence is not required for Miller protections to

apply, defendant relies on People v. Barnes, 2018 IL App (5th) 140378, People v. Womack, 2020

IL App (3d) 170208, and People v. Robinson, 2021 IL App (1st) 181653. We find each of these

cases distinguishable.

¶ 48   Both Barnes and Womack considered the mandatory firearm enhancement in cases where

the defendants did not commit a homicide. In Barnes, the Fifth District found “the sentencing

                                                 17
No. 1-20-0642


scheme employed by the trial court, as applied to [the] defendant, violate[d] the proportionate

penalties clause of the Illinois Constitution, as it shocks our community’s evolving standard of

moral decency.” Barnes, 2018 IL App (5th) 140378, ¶ 25. The Barnes court observed that no one

was injured during the armed robbery and that the gun displayed was unloaded, as well as the

defendant’s apology and remorse. Id. We point out that Barnes predated the supreme court’s

decision in Buffer.

¶ 49   Similarly, in Womack, the defendant alleged in a successive postconviction petition that

he had established cause and prejudice to bring an as-applied claim that the firearm enhancement

violated the proportionate penalties clause. Womack, 2020 IL App (3d) 170208, ¶ 13. Citing

Barnes, the majority concluded that the mandatory enhancement as applied to the defendant

violated the proportionate penalties clause insofar as the enhancement did not comport with

“Illinois’s evolving standard of decency” in this case. Id. ¶ 15. While the majority did not

address Buffer, nor that the defendant’s sentence was not a de facto life sentence, the dissenting

justice found no proportionate penalties violation under Buffer. See id. ¶ 43 (Schmidt, J.,

dissenting).

¶ 50   In Robinson, the appellate court reversed the trial court’s summary dismissal of the

defendant’s pro se postconviction petition and remanded for second-stage proceedings where the

defendant entered into a negotiated plea for a 35-year sentence for first degree murder after being

admonished that he faced a potential 20-to-60-year sentence. Robinson, 2021 IL App (1st)

181653, ¶¶ 1, 6, 8, 33. The defendant alleged that he was denied a fair sentencing hearing

because the circuit court did not consider his youth when it accepted his guilty plea, and his plea

was secured by the threat of a now unconstitutional de facto life sentence. Id. ¶ 17. The

reviewing court found that the defendant’s petition stated the gist of a constitutional claim that

                                                 18
No. 1-20-0642


“his plea was secured by the threat of a de facto life sentence” and remanded for further second-

stage proceedings under the Act. Id. ¶¶ 36-37.

¶ 51   We conclude the analysis in Robinson is no longer valid following the Illinois Supreme

Court’s decision in People v. Jones, 2021 IL 126432. In Jones, the juvenile defendant, who was

facing a mandatory life sentence, entered into a negotiated plea agreement with the State in

which the defendant would plead guilty to one count each of first degree murder and residential

burglary and two counts of armed robbery in exchange for the dismissal of the remaining charges

and concurrent sentences of 50 years for murder, 30 years for each armed robbery count, and 15

years for residential burglary. Id. ¶ 4. Subsequently, the defendant sought leave to file a

successive postconviction petition, arguing that his guilty plea and judgment were entered years

before the decision in Miller and that the mandatory statutory sentencing scheme that was

applied to him at that time was void when applied to juveniles. Id. ¶ 7. The trial court denied the

motion, and the appellate court affirmed the denial. Id. ¶¶ 7-10.

¶ 52   Our supreme court in Jones observed that voluntarily entering a guilty plea waived all

nonjurisdiction errors, including constitutional errors that could not have been apparent until

later. Id. ¶ 20. To avoid the mandatory sentence of life imprisonment that he would have

received if he had been convicted of other charges, the defendant made a deal with the State and

pleaded guilty in return for 50 years’ imprisonment. See id. ¶ 25. Thus, he waived any

constitutional challenge to the agreed-upon sentence of 50 years’ imprisonment. See id. ¶ 20.

This waiver remained effective despite any later changes in the law regarding the sentencing of

juveniles. “[A]bsent misrepresentation or other impermissible conduct by state agents [citation],

a voluntary plea of guilty intelligently made in the light of the then applicable law does not

become vulnerable because later judicial decisions indicate that the plea rested on a faulty

                                                 19
No. 1-20-0642


premise.” (Emphasis and internal quotation marks omitted.) Id. ¶ 23.

¶ 53   This court also recently held that following Jones, the defendant’s sentencing challenge

under a blind plea was not cognizable under Miller where the defendant’s plea was voluntary,

and the trial court exercised its discretion in imposing a 48-year sentence for first degree murder.

People v. Aceituno, 2022 IL App (1st) 172116, ¶ 58.

¶ 54   For these reasons, we find that none of these cases relied on by defendant support his

argument that his 27-year sentence for first degree murder violated the proportionate penalties

clause under Miller.

¶ 55   We also reject defendant’s claim that his case is similar to the circumstances present in

People v. Leon Miller, 202 Ill. 2d 328 (2002). In that case, the supreme court held that a

mandatory sentence of natural life violated the proportionate penalties clause when applied to the

juvenile defendant. The supreme court found that the convergence of the juvenile transfer statute,

the accountability statute, and the multiple murder sentencing statute eliminated the trial court’s

ability to consider any mitigating factors such as age or degree of participation. Id. at 342-43.

The Leon Miller court held that the mandated penalty distorted the case’s factual realities and did

not accurately represent the defendant’s personal culpability, such that it shocked the moral sense

of the community. Id. at 341. The court noted that the defendant was 15 years old, had one

minute to contemplate whether to participate in the incident, and stood as a lookout during the

shooting but never handled a gun. Id.

¶ 56   While defendant in this case was subject to the juvenile transfer statute and was held

accountable for Jennings’ murder, he was not subject to a mandatory life sentence. The supreme

court’s analysis in Leon Miller focused on the lack of any discretion allowed by the trial court in

imposing the mandatory life sentence and its ability to consider the defendant’s involvement.

                                                 20
No. 1-20-0642


Here, the trial court imposed a discretionary sentence which was significantly lower than

mandatory life. Further, defendant in this case was more culpable than the defendant in Leon

Miller. Here, the burglary that led to Jennings’ death was defendant’s idea. He accompanied his

accomplice to Jennings’ apartment and waited outside as a lookout while his accomplice entered

to commit the burglary. Even though defendant did not intend for Jennings to be murdered, he

participated in the planning of the criminal acts that ultimately led to her death. Therefore, we

find Leon Miller distinguishable from the facts of this case.

¶ 57   Our review of defendant’s argument and the cases relied upon fail to establish that a non

de facto life sentence can support a proportionate penalties violation under Miller. Here,

defendant received a discretionary sentence of 27 years for first degree murder. While we

acknowledge that he was 15 years old at the time of the offense and was not an active participant

in the death of Jennings, we do not believe that such a sentence shocks the conscience. The

burglary was committed at defendant’s prompting and he went to that location with his

accomplice. He was later found with Jennings’ phone after the burglary and murder. Defendant

has not cited any relevant authority that extended Miller protections under the proportionate

penalties clause for a sentence less than a de facto life sentence and we decline to do so here.

¶ 58   Moreover, even if defendant’s proportionate penalties claim had merit, which we do not

find, the trial court properly considered defendant’s youth and degree of participation at his

sentencing hearing. The supreme court has held that a de facto natural life sentence for a juvenile

imposed prior to Miller is not invalid if the record established that the trial court considered the

defendant’s youth and attendant characteristics at sentencing. Lusby, 2020 IL 124046, ¶ 52.

¶ 59   All of the mitigating evidence defendant relies on now was presented to the trial court at

sentencing. In dismissing this postconviction claim, the trial judge observed that he had also

                                                 21
No. 1-20-0642


presided over defendant’s trial and sentencing and had considered the factors in aggravation and

mitigation at that time.

                       “I do believe that the Court -- and I was the judge who presided over Mr.

                Snowden’s trial and sentencing. I believe I was very cognizant of the fact that he

                was 15 years old at the time of the offense. I was very cognizant of those

                circumstances identified in the presentence investigation report and considered

                the well-stated arguments of his trial counsel *** regarding the fact that he was of

                a particular age and should not be given the same kind of punishment that

                someone who committed this offense and was over the [age of] 18 might have,

                and I believe the fact that he received the sentence of 27 years for his involvement

                in the stabbing of a woman in her home and the resulting death during some kind

                of burglary, some kind of taking of her property, is such that it is clear both from

                the nature of the sentence and the comments that the Court made at the time of the

                sentencing that this sentence does comply with Miller, Buffer and People versus

                Lusby as I mentioned.”

¶ 60   As stated, the trial judge was well aware of defendant’s age, childhood background,

degree of culpability, and rehabilitative potential at sentencing. This evidence was before the

trial judge at sentencing and the court stated that he considered such evidence before imposing

the sentence. Our review of the sentencing proceedings confirm that the trial court was presented

with this information and weighed defendant’s youth and background before sentencing

defendant to a term of 27 years. Defendant has failed to set forth a substantial showing that his

sentence violates the proportionate penalties clause.



                                                 22
No. 1-20-0642


¶ 61    Next, defendant contends that he made a substantial showing of a constitutional violation

of his Miranda rights. Specifically, he asserts that the police detectives violated his Miranda

rights by questioning him first, then instructing him on his rights, and then continuing the

interview. Defendant further argues that his trial counsel’s failure to litigate a viable Miranda

claim constituted ineffective assistance of counsel. The State responds that defendant’s claim

that his confession was involuntary is barred by res judicata because he argued on direct appeal

that his trial counsel was ineffective for failing to litigate a motion to suppress defendant’s

statements.

¶ 62    As previously stated, res judicata bars defendant from relitigating claims previously

raised and rejected. People v. English, 403 Ill. App. 3d 121, 131 (2010). Defendant’s motion to

suppress alleged that prior to his interrogation, defendant was not informed of his right to remain

silent, that anything he might say or do could be used against him in court, he had a right to

consult with a lawyer and have a lawyer present during the interrogation, and if he was indigent,

he would be provided a lawyer by the State to be present during his interrogation. Counsel

further alleged that “due to the physical, physiological, mental, educational and/or psychological

state, capacity and condition of the defendant, he was incapable and unable to appreciate and

understand the full meaning of his Miranda rights.” Although counsel filed this motion, it was

never litigated prior to trial.

¶ 63    On direct appeal, defendant argued that his trial counsel was ineffective because “the

voluntariness of his statements to the police should have been challenged because he was a

minor at the time and was questioned initially without a parent present and he had not been given

his Miranda warnings.” Snowden, 2011 IL App (1st) 092117, ¶ 71.

¶ 64    This court considered defendant’s claim and reasoned as follows.

                                                 23
No. 1-20-0642


                “In this case, despite defendant’s young age, his statements were voluntary. He

                received Miranda rights at least four times. He was first informed of these rights

                immediately after he made an inculpatory statement about entering Jennings’

                apartment on July 11. He then received Miranda rights prior to all further

                statements. ASA Hofeld testified that when he advised defendant of his Miranda

                rights, he made defendant tell him what each of the rights meant to ensure that

                defendant understood the rights he was waiving. He was able to speak with each

                of his parents privately before continuing any questioning, and when his mother

                did not return to the police station, the police had a youth officer present during

                questioning. Both defendant and his father signed a consent form to give a

                videotaped statement. *** Additionally, ASA Hofeld asked defendant outside the

                presence of police officers and while his father was present if he had been treated

                well at the police station and defendant said he had and made no complaints.

                       Given the circumstances of defendant’s statements, it is unlikely that the

                motion to suppress would have been granted. The record supports the voluntary

                nature of his statements. Defendant was advised of his Miranda rights more than

                once and was asked to explain the rights to demonstrate his understanding. He

                was able to speak privately with his parents before continuing questioning and his

                parents or a youth officer was present during questioning. Defense counsel’s

                decision not to litigate the motion to suppress was a matter of trial strategy and

                defendant cannot show the motion had a reasonable likelihood of success.

                Accordingly, defendant failed to establish that his attorney’s performance was

                deficient.” Id. ¶¶ 73-74.

                                                 24
No. 1-20-0642


¶ 65   Defendant contends that his current Miranda claim differs from the issue raised on direct

appeal because on direct appeal, his argument was based on an involuntary statement, rather than

the police employing a question-first, warn-later technique during defendant’s interview. We

disagree with defendant. Trial counsel’s motion specifically alleged that defendant had been

questioned prior to receiving his Miranda rights and defendant contended on direct appeal that

he had been questioned without being given these rights. While defendant did not refer to the

police’s question-first, warn-later technique, he asserted in part that his confession should have

been suppressed because he was questioned prior to being advised of his Miranda rights.

Defendant raised essentially the same claim on direct appeal. Accordingly, it is barred by res

judicata and the trial court properly dismissed this claim at the second stage.

¶ 66   Again, even if defendant did not raise this precise issue on direct appeal, defendant has

forfeited this claim by failing to raise it. We note that defendant has not alleged that his appellate

counsel was ineffective for failing to present this claim on direct appeal.

¶ 67   Claims that could have been raised on direct appeal but were not, are forfeited in

postconviction. People v. Petrenko, 237 Ill. 2d 490, 499 (2010). Defendant attempts to avoid

forfeiture by contending that defendant’s claim raised factual allegations outside the record. See

People v. Munson, 206 Ill. 2d 104, 132 (2002) (“where a defendant relies on matters outside the

record in support of a post-conviction claim, we will not find waiver”). However, the only facts

outside the trial record are his own statements that he had not been in a situation like that before,

he was not told that he should decline to talk, and the door to the interrogation room was locked.

Defendant did not attach any affidavits or additional documentation to his petition. His

statements fall more within the voluntariness of his confession, as addressed on direct appeal,

rather than the questioning technique employed by the police. The bulk of his argument relating

                                                 25
No. 1-20-0642


to the interrogation comes from the trial testimony of Detectives Almazan, Fassl, and Durkin.

Trial counsel’s failure to challenge his statement based on this questioning technique is derived

from facts contained in the trial court record. Therefore, this claim could have been raised on

direct appeal, and defendant’s failure to do so results in its forfeiture. Accordingly, the trial court

properly dismissed this postconviction claim at the second stage.

¶ 68   Based on the foregoing reasons, we affirm the decision of the circuit court of Cook

County.

¶ 69   Affirmed.




                                                  26